Citation Nr: 9931163	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Determination of appropriate rating for service-connected 
left ankle disability, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


REMAND

At a June 1999 hearing before the undersigned Member, the 
veteran testified that his left ankle disability had worsened 
since a March 1997 VA examination.  The Board notes at the 
time of that examination, the examiner found that the veteran 
was able to walk and ambulate without restrictions or use of 
a wheelchair.  The veteran testified at his hearing that he 
now has loss of use of his left foot and requires the use of 
a wheelchair or cane.  The veteran was also unsure whether he 
had received treatment at VA facilities for his service-
connected left ankle disability since December 1998.

Since this condition was previously service connected and 
rated, and the veteran is asserting that a higher rating is 
justified due to an increase in severity of the disability, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).

Therefore, in light of the foregoing, and in order to give 
the veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is necessary.  Accordingly, this case is REMANDED to 
the RO for the following action:

1.  The RO should obtain copies of 
outpatient treatment records regarding 
the veteran's left ankle from Twin Points 
VA Medical Center (VAMC) and Minneapolis 
VAMC since December 1998.  If the search 
for these records has negative results, 
the claims file should be properly 
documented to that effect with the reason 
why such records were not obtained.  

2.  The veteran should be afforded a VA 
examination to accurately determine the 
nature and extent of his disability.  
Specifically, the examiner should provide 
a full description of the functional 
limitation imposed on the veteran's 
ordinary activities and employment by the 
service-connected left ankle disability.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), the 
veteran's claims file should be made 
available to the examiner for review.  

3.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
completed, the issue of an increased 
rating should be readjudicated.  
Specifically, the RO is to determine 
whether loss of use of the left foot has 
been demonstrated.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded the appropriate time period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


